 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE G. CHOATE,                                1:19-cv-00473-LJO-SKO (PC)

12                       Plaintiff,                    ORDER DISCHARGING ORDER TO
                                                       SHOW CAUSE
13            v.
                                                       (Doc. 10)
14    KINGS COUNTY SHERIFF, et al.,
15                       Defendants.
16

17          Plaintiff George G. Choate is proceeding pro se and in forma pauperis in this civil rights

18   action. On July 30, 2019, the Court issued an order to show cause why this action should not be

19   dismissed for Plaintiff’s failure to exhaust administrative remedies prior to filing suit. (Doc. 10.)

20   On December 2, 2019, the Court issued a second order directing Plaintiff to respond to the order

21   to show cause. (Doc. 16.) Plaintiff filed a response on December 23, 2019. (Doc. 17.) Plaintiff

22   states that he filed administrative grievances while in Kings County Jail, but never received a

23   response. (Id.) Plaintiff provides documentation showing that he submitted a request to Kings

24   County Jail personnel requesting confirmation that he filed grievances, but they refused to

25   provide him with such confirmation. (Id.)

26   ///

27   ///

28   ///
 1            The Court finds Plaintiff’s response to be sufficient to discharge the order to show cause,

 2   and hereby DISCHARGES the order. The Court need not decide the exhaustion matter here, since

 3   failure to exhaust is generally an affirmative defense that a defendant must plead and prove. Jones

 4   v. Bock, 549 U.S. 199, 216 (2007).

 5

 6   IT IS SO ORDERED.

 7   Dated:     December 27, 2019                                  /s/   Sheila K. Oberto             .
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
